Citation Nr: 0819386	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in February 2007.

In September 2006, the veteran presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran does not have a current diagnosis of PTSD.

3.  The evidence of record demonstrates that the veteran's 
currently diagnosed bipolar disorder is not a result of or 
was aggravated by any established event, injury, or disease 
during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 1154, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in January 2003, April 2004, and 
March 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in July 2006 and March 2007.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the March 2008 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for a psychiatric 
disorder to include PTSD.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
As will be discussed further below, while the veteran clearly 
has a current diagnosis of bipolar disorder, there is no 
competent medical evidence of record which gives any 
indication that his current bipolar disorder can be related 
to his time on active duty.  Also, the available medical 
records do not contain a diagnosis of PTSD.  As the claims 
file contains the veteran's service treatment records and VA 
treatment records, the Board finds that sufficient competent 
medical evidence is of record to make a decision on the 
claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination. Several VA 
examinations addressing the question at issue are of record. 
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.


Factual Background

In this case, the veteran's service treatment records contain 
no mention of any symptoms, diagnosis, or treatment for any 
mental health disorder.  On the December 1963 separation 
examination, the examiner indicated that the veteran was 
psychiatrically normal.

VA outpatient records from 2001 through 2007 reveal ongoing 
treatment for a diagnosed bipolar disorder.  The veteran told 
a VA examiner in December 2002 that he was involved in the 
1963 Cuban missile crisis.  He recounted an episode of being 
on a bridge when the waves were about 90 feet high when the 
ship lost total power.  He also reported going overboard once 
and being afraid that he was going to be attacked by sharks.  
It was noted that increasing the does of the veteran's 
medication could increase his irritability and PTSD symptoms.  
The examiner gave a single diagnosis:  bipolar affective 
disorder, mixed.

The veteran told a VA examiner in June 2003 that he was 
initially diagnosed with bipolar disorder when he was 39 
years old.  He recounted his experiences of being involved in 
the Cuban missile crisis, being overboard and afraid of being 
attacked by sharks, and being on board a ship surrounded by 
90-foot-high waves.  The examiner opined that the veteran had 
bipolar affective disorder, mixed per history.

L.T.B., Psy.D., a VA psychologist, noted that he administered 
two tests to the veteran in July 2003.  He listed a diagnosis 
of bipolar affective disorder, mixed per history, and 
scheduled the veteran for neurocognitive testing to clarify 
the reported cognitive problems and complete the evaluation 
process.  In August 2003, Dr. B. performed the neurocognitive 
testing and provided a diagnosis of bipolar affective 
disorder, mixed per history.  Dr. B. summarized the 
neuropsychological evaluation results in a note dated 
September 15, 2003.  It was noted that the veteran's score on 
one of the tests, a measure of PTSD, fell within the range 
for individuals with combat-related PTSD.  It was also noted 
that the validity pattern on the self-report personality 
inventory suggested that his profile should be interpreted 
with significant caution because of the scores.  The examiner 
opined that the extreme elevations on the Frequency scale 
suggested that the veteran's profile may be invalid.  Dr. B. 
continued by stating that extreme elevations with the scale 
often suggested distortion or overreporting of the severity 
of psychopathology.  On reviewing the test results with the 
veteran in October 2003, Dr. B. again listed a diagnosis of 
bipolar affective disorder, mixed per history.

In January 2004, the veteran stated that in 1962, his ship 
was buzzed by a Russian MIG.  His ship also shot across the 
bow of another ship that tried to cross the blockade during 
the Cuban missile crisis.  During a storm in December 1963, 
he recounted how a wave snapped a mast off the ship.  He said 
that his experiences in the military may be responsible for 
his mental disorders.  Also in January 2004, a fellow 
serviceman, E.B.W., stated that the Essex hit a huge storm in 
the North Atlantic while returning from Germany in the early 
1960s.  He said that the ship the veteran served on, the 
Essex, was the Flag ship during the Cuban missile crisis.  He 
recounted a tense experience with heading off a Russian 
tanker.

During a VA evaluation in February 2004, the veteran told the 
examiner that he wondered if his bipolar disorder was present 
prior to his joining the military.  He said that a private 
doctor placed him on a "purple pill" which calmed him down.  
He said that he did not get treatment in the military for any 
psychological condition.  The examiner gave a diagnosis of 
bipolar mood disorder, mixed type, more depressive this 
visit.

The veteran reported in June 2004 that the February 2004 VA 
examiner said that the events that occurred during his time 
in the Navy may have made his bipolar disorder worse.  The 
veteran said he was told that his time in the Navy could be 
responsible for his PTSD night sweats and repeated 
nightmares.  He also said that prior to entering the 
military, he thought that he suffered from a little 
depression, but his recruiter told him to leave the question 
about depression on his entry Report of Medical History 
blank.

During his personal hearing before the undersigned Veterans 
Law Judge in September 2006, the veteran submitted 
information he had printed off of the internet concerning the 
Essex.  He stated that he was diagnosed with PTSD by Dr. B. 
at a VA clinic in Orlando on September 15, 2003.  The veteran 
said he had both a bipolar disorder and PTSD.  He experienced 
nightmares and would speak out in his sleep.  He did not get 
much sleep, and he had trouble being around people.  He said 
that while serving aboard the Essex, he feared for his life 
because he didn't know if the United States was going to drop 
a nuclear bomb.  He remembered firing across a ship trying to 
run the blockade.  He also recounted falling overboard and 
being scared that a shark or a barracuda would attack him.  
Additionally, he mentioned the ship going through a storm 
that knocked the mast off.  He said that he suffered from 
depression.

A VA treatment note from January 2007 indicates that the 
veteran was screened for PTSD.  It was noted that a four-
question primary care PTSD screen was performed and yielded 
negative results.

Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

In June 1999, revised the regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Analysis

Based upon the evidence of record, the Board finds that the 
veteran does not have an acquired psychiatric disorder, to 
include PTSD, as a result of active service.  The evidence of 
record does not contain a diagnosis of PTSD.  Although a 
December 2002 VA examiner and Dr. B. made statements 
regarding the presence of PTSD symptoms, neither of them 
stated that the veteran meets the criteria for a diagnosis of 
PTSD as outlined by the DSM-IV.  Without a diagnosis of PTSD, 
service connection for PTSD cannot be granted.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  As the veteran cannot 
be granted service connection for PTSD because the disorder 
has not been diagnosed, it is not necessary to analyze the 
adequacy of his claimed stressors.

The evidence of record clearly shows that the veteran has a 
current diagnosis of bipolar disorder.  However, the medical 
evidence of record first documents a diagnosis of bipolar 
disorder in December 2001-38 years after the veteran left 
active duty.  The Board observes that the veteran has told 
medical personnel that he was first diagnosed with bipolar 
disorder at the age of 39.  However, as the veteran was born 
in 1943, that statement indicates that the veteran was first 
diagnosed with bipolar disorder in 1982-20 years after he 
left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  The Board finds the absence of any medical 
documentation showing treatment for a psychological disorder 
for at least twenty years following the veteran's active duty 
to be persuasive evidence that the veteran did not incur a 
chronic psychological disorder during his active service.  

Additionally, none of the evidence of record provides a link 
between the veteran's currently diagnosed bipolar disorder 
and any event or disease manifest during the veteran's active 
service.  Without a competent medical nexus between the 
veteran's currently-diagnosed bipolar disorder and his active 
service, service connection cannot be granted.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board has considered the veteran's report that in the 
February 2004, a VA examiner said that the events that 
occurred during his time in the Navy may have made his 
bipolar disorder worse and that his time in the Navy could be 
responsible for his PTSD night sweats and repeated 
nightmares.  However, there is no evidence of record, other 
than the veteran's own assertions, that he had a 
psychological disorder prior to his active service.  The 
record from the February 2004 VA examiner indicates that the 
veteran himself told her that he wondered if his bipolar 
disorder was present prior to his joining the military.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value. See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion on when it 
is based exclusively on the recitations of a claimant that 
have been previously rejected.)  Thus, while the 
February 2004 VA treatment note provides competent medical 
evidence regarding the veteran's current symptoms, it does 
not provide a competent medical nexus between those symptoms 
and any established event, injury, or disease from active 
service as it relies on the veteran's unsubstantiated account 
of his medical history.

Additionally, the Board notes that the veteran's June 2004 
recounting of the February 2004 VA outpatient visit does not 
provide a competent nexus because it uses the terms "may" 
and "could be responsible."  The Court has held that the 
use of equivocal language such as "possible" makes a 
statement by an examiner speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: 
language by a physician is too speculative).  As the 
veteran's June 2004 report is speculative in nature, it 
cannot provide competent evidence of a nexus between any 
present psychological disability and his active service.

The Board has considered whether service connection for a 
psychosis could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, the December 1963 separation examination report 
indicates that the veteran was psychiatrically normal.  No 
medical evidence demonstrates that the veteran experienced a 
psychosis a compensable level within a year after his 
discharge from active duty.  Therefore, service connection 
for a psychosis loss cannot be established on a presumptive 
basis.

While the veteran may sincerely believe that his current 
psychological disorder is a result of his active duty 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  For the reasons set forth above, the Board finds 
that the preponderance of the evidence is against his claim 
and thus entitlement to service connection is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.326.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


